Exhibit 10.96

SBA COMMUNICATIONS CORPORATION

RESTRICTED STOCK UNIT AGREEMENT


This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made pursuant to the
previously adopted SBA Communications Corporation 2010 Performance and Equity
Incentive Plan (as amended and restated, the “Plan”) and any successor incentive
plan and is acknowledged by and between SBA Communications Corporation, a
Florida corporation (the “Company”), and the participant (the “Participant”)
specified on the award acceptance page (the “Award Acceptance Page”) of the
equity plan administration system utilized by the Company (the “System”),
effective as of the award date (the “Award Date”) specified on the Award
Acceptance Page.  The information set forth on the Award Acceptance Page and
each Award Notice provided to the Participant is hereafter collectively referred
to as the “Notice of Award”.  

WHEREAS, the Board of Directors (the “Board”) and shareholders of the Company
previously adopted and approved the Plan (the terms of which are hereby
incorporated by reference and made part of this Agreement).

WHEREAS, Section 5 of the Plan provides that the Compensation Committee (the
“Committee”) shall have the authority and discretion to award Restricted Stock
Units to any Eligible Individual, subject to the terms and conditions of the
Plan and any additional terms provided by the Committee.

WHEREAS, the Committee has determined that it would be to the advantage and best
interest of the Company and its shareholders to award Restricted Stock Units as
provided for herein to the Participant as an inducement to enter into or remain
in the service of the Company and as an incentive for increased efforts during
such service and has advised the Company thereof and instructed the appropriate
officer of the Company to issue said Restricted Stock Units.

WHEREAS, the Participant desires to accept the award of Restricted Stock Units
and agrees to be bound by the terms and conditions of the Plan and this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows: 

Article I.

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the
contrary.  The masculine pronoun shall include the feminine and neuter, and the
singular shall include the plural, where the context so indicates.  The
Participant is directly employed by the Company, a Subsidiary or an Affiliate to
provide services to the Company and its Subsidiaries.  Therefore, all references
to the Company in the context of the Participant’s employer shall be deemed to
be references to both the Company and its Subsidiaries.  All capitalized terms
used herein without definition shall have the meanings ascribed to such terms in
the Plan.

Section 1.1 Administrator

“Administrator” shall mean the officer designated, from time to time, by the
Committee to serve as the Administrator and any agents of the Administrator.

Section 1.2 Adjusted Funds From Operations or AFFO

“Adjusted Funds From Operations” or “AFFO” shall mean the Company’s consolidated
net income (loss) plus real estate related depreciation, amortization and
accretion, adjusted to remove the impact of non-cash straight-line leasing
revenue, non-cash straight-line ground lease expense, non-cash compensation,
changes in the non-cash portion of the Company’s reported tax position, non-real
estate related depreciation, amortization and accretion,



--------------------------------------------------------------------------------

 

 

amortization of deferred financing costs and debt discounts, gain (loss) from
extinguishment of debt, net, other (income) and expense, acquisition and new
business initiative related adjustments and expenses, asset impairment and
decommission costs, and non-discretionary cash capital expenditures, as
determined by the Committee from time-to-time.

Section 1.3 AFFO Per Share

“AFFO Per Share” shall mean AFFO for a given period divided by the weighted
average number of shares of Class A Common Stock outstanding for the same
period, adjusted to include the dilutive effect of stock options and restricted
stock units.

﻿

Section 1.4 AFFO Award

“AFFO Award” shall mean an Award, expressed as a target number of Restricted
Stock Units, that is earned based on the cumulative AFFO Per Share achieved by
the Company during the Performance Period.

Section 1.5 Award Notice

“Award Notice” shall mean any notice given under the terms of this Agreement
provided to the Participant.

Section 1.6 Cause

“Cause” shall mean (i) failure or refusal of the Participant to perform the
duties and responsibilities that the Company requires to be performed by him,
(ii) gross negligence or willful misconduct by the Participant in the
performance of his duties, (iii) commission by the Participant of an act of
dishonesty affecting the Company, or the commission of an act constituting
common law fraud or a felony, (iv) the Participant’s commission of an act (other
than the good faith exercise of his business judgment in the exercise of his
responsibilities) resulting in material damages to the Company or (v) the
Participant’s violation of any Company Agreement; provided, however, that if the
Participant and the Company have entered into an employment agreement which
defines “cause” for purposes of such agreement, “cause” shall be defined in
accordance with such agreement.  The Committee, in its sole and absolute
discretion, shall determine whether a termination of employment or service is
for Cause.

Section 1.7 Change in Control

“Change in Control” shall mean the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events: 

(a) any person or related group of persons (other than the Company or a person
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires Beneficial Ownership of securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
unless such acquisition is approved by the majority of the Board members in
office immediately preceding such acquisition; or

(b) there is a change in the composition of the Board over a period of twenty
four (24) consecutive months (or less) such that a majority of the Board members
(rounded up to the nearest whole number) ceases to be comprised of individuals
who either (i) have been Board members continuously since the beginning of such
period or (ii) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (i) who were (x) still in office at the time such election or nomination
was approved by the Board and (y) not initially (a) appointed or elected to
office as a result of either an actual or threatened election and/or proxy
contest by or on behalf of a Person other than the Board, or (b) designated by a
Person who has entered into an agreement with the Company to effect a
transaction described in (a) above or (c) or (d) below; or

(c) the consummation of a merger or consolidation of the Company with any other
corporation (or other entity), other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted



2

--------------------------------------------------------------------------------

 

 

into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 25% of
the combined voting power of the Company’s then outstanding securities shall not
constitute a Change in Control; or

(d) the consummation of a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of
which are owned by shareholders of the Company in substantially the same
proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such sale, lease, license or other disposition; or

(e) the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets.

The term “Change in Control” shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

Notwithstanding the foregoing, if and to the extent necessary to comply with
Section 409A of the Code, a “Change in Control” shall only be deemed to occur on
the date of a “change in the ownership or effective control, or in the ownership
of a substantial portion of the assets” of the Company, as determined under
Treasury Regulation section 1.409A-3(i)(5).

Section 1.8 Change in Control Termination

A Change in Control Termination shall occur if the Participant experiences a
Termination of Employment by the Company (or its successor) without Cause or by
the Participant for Good Reason (i) within six months prior to the date on which
a Change in Control occurs and it is reasonably demonstrated that such
Termination of Employment by the Company without Cause or by the Participant for
Good Reason was in contemplation of a Change in Control, or (ii) within twelve
(12) months after the date of a Change in Control and shall not include a
Termination of Employment that was a result of a Qualified Retirement.

﻿

Section 1.9 Class A Common Stock

“Class A Common Stock” shall mean the Class A Common Stock, par value $0.01 per
share, of the Company.

Section 1.10 Company Agreements

“Company Agreements” shall mean, collectively, the Company’s Code of Ethics,
Code of Conduct, Insider Trading Policy, Employee Confidentiality,
Non-Competition, Anti-Solicitation and Invention Agreement, International
Anti-Corruption Compliance Policy, or other policy of, or contractual obligation
with, the Company to which the Participant is subject.

Section 1.11 Disability

“Disability” shall mean “permanent and total disability” within the meaning of
Section 22(e)(3) of the Code.

Section 1.12 Exchange Act

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

Section 1.13 Good Reason

(a) “Good Reason” shall mean the occurrence of any of the following events:



3

--------------------------------------------------------------------------------

 

 

(i) The Participant’s position, title, duties, and reporting responsibilities
with the Company become less favorable in any material respect; provided,
however, “Good Reason” shall not be deemed to occur under this clause (i) if the
following three conditions are satisfied:  (A) the diminution in the
Participant’s position, duties or reporting responsibilities is solely and
directly a result of the Company no longer being a publicly-traded entity;
(B) the event resulting in the Company no longer being a publicly-traded entity
is a leveraged buyout, acquisition by a private equity fund and/or other similar
“going private” transaction and is not as a result of the acquisition of the
Company or the business of the Company and its Subsidiaries by another operating
company or parent or subsidiary thereof; and (C) the Participant continues to
hold the same position and title with the Company and no other act or omission
has then occurred that would constitute an event of Good Reason under this
definition;

(ii) a reduction in the Participant’s base salary or material benefits, other
than an across-the-board reduction applicable to all other officers of the
Company; or

(iii) the relocation, without the Participant’s consent, of the Participant’s
principal place of business to a location that is more than sixty (60) miles
from the Participant’s primary business location.

(b) In order to constitute Good Reason, (i) the Participant must provide written
notification of his or her intention to resign within thirty (30) days after the
Participant knows, or has reason to know, of the occurrence of any event
referred to in clauses (a)(i), (a)(ii) or (a)(iii) above, (ii) such event or
condition is not corrected, in all material respects, by the Company within
twenty (20) days of its receipt of such notice, and (iii) the Participant
resigns his or her employment with the Company or its applicable Subsidiary not
more than thirty (30) days following the expiration of the 20-day period
described in the foregoing clause (ii).

(c) Notwithstanding the foregoing, it shall not be an event of Good Reason under
this Agreement for the Company (i) to adopt (or subsequently amend) one or more
claw-back, mandatory deferral or other risk management policies related to the
Company’s incentive compensation plans or arrangements, including without
limitation the Company’s Executive Compensation Recoupment Policy, (ii) to adopt
(or subsequently amend) stock ownership guidelines related to the Company’s
Class A Common Stock or (iii) to subject the compensation payable to the
Participant under this Agreement to these policies or guidelines; provided that,
except as otherwise required by law, such policies are generally applicable to
the Company’s officers.

(d) The date of resignation for Good Reason shall be the date specified in a
written notice of resignation from the Participant to the Company; provided,
however, that no such written notice shall be effective unless the cure period
specified in clause (b) above has expired without the Company having corrected
the event or events subject to cure.

(e) Notwithstanding the foregoing, if the Participant and the Company have
entered into an employment agreement which defines “good reason” for purposes of
such agreement, “good reason” shall be defined in accordance with such
agreement.

Section 1.14 Officer Participant

“Officer Participant”  shall mean a Participant who is an officer of the
Company.

﻿

Section 1.15 Performance Period

“Performance Period” shall mean the three-year period set forth in the Award
Notice unless earlier terminated due to a Change in Control.

﻿

Section 1.16 Qualified Retirement

A “Qualified Retirement” shall occur if the Participant meets the following
criteria at the time of his or her Termination of Employment: 



4

--------------------------------------------------------------------------------

 

 

(i) the Participant is Retirement Eligible; and

(ii) the Participant has provided the Company with notice of his or her intent
to retire from employment with the Company, a Subsidiary or an Affiliate (x) at
least six (6) months prior to the intended retirement date if the Participant
is, at the time of notice, an Officer Participant or (y) sixty (60) days prior
to the intended retirement date for all other Participants;

provided, however, a Participant shall not be deemed to have had a Qualified
Retirement unless, no later than 5 business days after the Participant’s
Termination of Employment, the Participant agrees, in such manner as the Company
may require, that the provisions of his/her Employee Confidentiality,
Noncompetition and Invention Agreement for the Protection of Company Assets, if
any, with the Company (or in the absence of such an agreement, provisions of a
similar agreement to be entered into between the Participant and the Company not
later than 5 business days after the Participant’s Termination of Employment, in
such form as the Company may require) (collectively the “Restrictive Covenant
Agreements”) shall apply until the latest Settlement Date for any Retirement
Vesting Restricted Stock Units that become vested pursuant to Section 2.3(c).

Section 1.17 Retirement Eligible

“Retirement Eligible” shall mean the date that the Participant shall have met
each of the following criteria:

(i) the Participant has attained age 55 and completed at least 5 Years of
Service, and

(ii) the sum of the Participant’s age and Years of Service equals or exceeds 70.

For purposes of this definition, a “Year of Service” shall mean a period of 12
months, whether or not consecutive, during which the Participant has performed
services as an employee of the Company, a Subsidiary or an Affiliate.

Section 1.18 Retirement Vesting Restricted Stock Units

“Retirement Vesting Restricted Stock Units” shall mean the Restricted Stock
Units that become vested pursuant to Section 2.3(c).

Section 1.19 Securities Act

“Securities Act” shall mean the Securities Act of 1933, as amended.

Section 1.20 Settlement

“Settlement” or “Settled” shall mean the delivery to the Participant of either
(i) a certificate evidencing the number of Shares underlying the designated
Restricted Stock Units or (ii) an electronic issuance evidencing such Shares,
which shall occur on the Settlement Date(s) calculated in accordance with
Section 3.1.

Section 1.21 Termination of Employment

“Termination of Employment” shall mean the termination of the employment or
other service of a Participant with the Company, a Subsidiary or an Affiliate,
in each case with or without Cause, including, but not by way of limitation, a
termination by resignation, discharge, death, Disability or retirement; but
excluding, unless it is the express policy of the Company, a Subsidiary or an
Affiliate, as the case may be, or the Committee otherwise provides, (a) sick
leave, (b) military leave, or (c) any other leave of absence authorized by the
Company, or the Committee; provided that unless reemployment upon the expiration
of such leave is guaranteed by contract or law, such leave is for a period of
not more than three (3) months.  The Committee, in its absolute discretion,
shall determine the effect of all matters and questions relating to a
Termination of Employment, including, but not by way of limitation,  the
question of whether a Termination of Employment resulted from a discharge for
Cause, and all questions of whether



5

--------------------------------------------------------------------------------

 

 

a particular leave of absence constitutes a Termination of Employment; provided,
however, that, unless otherwise determined by the Committee in its discretion, a
leave of absence, change in status from an employee to an independent contractor
or other change in the employee-employer relationship shall constitute a
Termination of Employment if, and to the extent that, such leave of absence,
change in status or other change interrupts employment for the purposes of
Section 422(a)(2) of the Code and the then applicable regulations and revenue
rulings under said Section.  If the Participant is not an employee of the
Company or one of its Subsidiaries and provides other services to the Company or
one of its Subsidiaries, the Committee shall be the sole judge of whether the
Participant continues to render services to the Company or one of its
Subsidiaries and the date, if any, upon which such services shall be deemed to
have terminated.  Notwithstanding any other provision of this Agreement or of
the Plan, the Company has an absolute and unrestricted right to terminate the
Participant’s employment at any time for any reason whatsoever, with or without
Cause, except to the extent expressly provided otherwise in writing.

Section 1.22 Time-Based Award

“Time-Based Award” shall mean an Award, expressed as a number of Restricted
Stock Units, that vests upon the lapse of the time restriction, as set forth in
the Award Notice.

Section 1.23 Total Shareholder Return or TSR

(a) “Total Shareholder Return” or “TSR” shall mean the appreciation of the per
share price of the common stock of the respective entity in any given period,
plus the impact of dividends paid on one share of the common stock of such
entity during the same period, assuming reinvestment of such dividends in such
stock (based on the closing stock price of such stock on the ex-dividend date). 

(b) “TSR Percentile Ranking” shall mean the percentage that is determined by
dividing (a) the number of entities in the Standard & Poor’s 500 Index (the “S&P
500”) at the beginning of the Performance Period that had an average TSR for the
Performance Period less than the Company’s average TSR for the Performance
Period, by (b) the total number of entities in the S&P 500 at the beginning of
the Performance Period; provided, however, (i) any entity that is not trading
during the last month of the Performance Period due to being acquired shall be
excluded from the calculation and (ii) any entity that is not trading during the
last month of the Performance Period due to bankruptcy, insolvency or, at the
discretion of the Committee, the acquisition of the entity as the result of
financial distress, will be deemed to have an average TSR less than the
Company’s average TSR for purposes of the TSR Percentile Ranking calculation.

Section 1.24 TSR Award

“TSR Award” shall mean an Award, expressed as a target number of Restricted
Stock Units, that is earned based on the achievement of TSR Percentile Ranking
during the Performance Period, as set forth in the Award Notice.

Article II.

AWARD OF RESTRICTED STOCK UNITS

Section 2.1 Award of Restricted Stock Units

Subject to the terms and conditions provided in this Agreement and the Plan, the
Company hereby awards to the Participant a target number of Restricted Stock
Units as set forth in the Notice of Award as of the Award Date.  Each Restricted
Stock Unit represents the right to receive one share of Class A Common Stock to
the extent the Restricted Stock Unit is earned and becomes vested and
non-forfeitable in accordance with Sections 2.2 or 2.3 of this Agreement.  The
actual number of Restricted Stock Units earned pursuant to an AFFO Award or a
TSR Award may be less than or exceed the target number of Restricted Stock Units
based on the performance level achieved.



6

--------------------------------------------------------------------------------

 

 

Section 2.2 Performance Requirements; Vesting

(a) Except as may be otherwise provided in Sections 2.3 and 3.4 of this
Agreement, (i) upon completion of the respective Performance Period,  the
Committee shall determine, in accordance with the terms of the Plan, the
performance level achieved of cumulative AFFO Per Share and TSR Percentile
Ranking by the Company and the amount of Restricted Stock Units earned under
each of the AFFO Award and the TSR Award and (ii) such earned Restricted Stock
Units shall become vested and non-forfeitable on the vesting date(s) set forth
in the Notice of Award. The TSR Award will be subject to forfeiture and
cancellation by the Company if the Company’s performance during the Performance
Period does not meet or exceed the threshold performance level for the
Performance Period.

(b) Except as may be otherwise provided in Sections 2.3 and 3.4 of this
Agreement, the vesting of the Participant’s rights and interest in the
Restricted Stock Units award pursuant to the Time-Based Award shall become
vested and non-forfeitable in those amounts and on the vesting date(s) set forth
in the Notice of Award.

(c) Except as may be otherwise provided in Section 2.3 of this Agreement, in the
event of the Participant’s Termination of Employment for any reason other than
death, Disability or a Qualified Retirement, any portion of the Restricted Stock
Units that is not yet vested shall be forfeited immediately; provided, however,
that in the event of a Termination of Employment other than for Cause, that the
Committee, in its sole discretion, may waive the automatic forfeiture of any or
all such Restricted Stock Units.

Section 2.3 Acceleration of Vesting

(a) Change in Control. In the event of a Change in Control, all outstanding
Awards that are assumed or replaced with equivalent awards by the successor
company will remain outstanding and continue to be governed by their terms;
provided, however,

(i) With respect to each Time-Based Award outstanding, if a Change in Control
Termination shall have occurred, then all such assumed or replaced Restricted
Stock Units held by the Participant shall accelerate and will be deemed to have
immediately vested as of the date immediately prior to the date of the
Termination of Employment;

(ii) With respect to each AFFO Award and TSR Award outstanding, upon such Change
in Control, the Committee shall determine the performance level achieved with
respect to each AFFO Award and TSR Award in accordance with Section 2.2(a)
except that the Performance Period shall be deemed to have ended on the last day
prior to such Change in Control and the cumulative AFFO Per Share shall be
deemed to have been met at target level; provided however,  except as provided
in clause (iii) below, no portion of the AFFO Award or the TSR Award will vest
until the earlier of (A) the original vesting date or (B) the date of a Change
of Control Termination, in which case all assumed or replaced Restricted Stock
Units held by the Participant shall accelerate and will be deemed to have
immediately vested as of the date immediately prior to the date of the
Termination of Employment; and    

(iii) To the extent that the Participant is not employed by the Company, a
Subsidiary or an Affiliate as of the date of the Change in Control and the
Participant’s Termination of Employment was due to a Qualified Retirement, then
any portion of the Time-Based Award, the AFFO Award or the TSR Award that is not
yet vested on the date such Change in Control shall accelerate and become
immediately vested.

If the surviving company fails to assume the outstanding Restricted Stock Units
or substitute an equivalent award, then all outstanding Restricted Stock Units
issued under an AFFO Award or a TSR Award will be deemed earned at the greater
of target or the amount calculated in accordance with Section 2.2 above and each
Time-Based Award, AFFO Award and TSR Award outstanding shall become immediately
vested, and all restrictions lapsed, upon the Change in Control.

(b) Death or Disability.  In the event of the Participant’s Termination of
Employment due to death or Disability, notwithstanding any vesting schedule
provided for hereunder, any portion of the Restricted Stock Units granted
pursuant to an AFFO Award or a TSR Award which has not yet been earned will be
deemed earned at target



7

--------------------------------------------------------------------------------

 

 

performance level and any portion of an Award hereunder (Time-Based Award, AFFO
Award or TSR Award) that is not yet vested shall become immediately vested.  In
the event the Participant’s Termination of Employment results from a Qualified
Retirement and the Participant dies prior to the end of the respective
Performance Period or the completion of the vesting schedule provided in Section
2.2, any portion of the Restricted Stock Units granted pursuant to an AFFO Award
or a TSR Award that is not yet earned will be deemed earned at target
performance level and any portion of an Award hereunder (Time-Based Award, AFFO
Award or TSR Award) that is not yet vested shall become immediately vested.

(c) Qualified Retirement.

(i) Subject to the requirements set forth in Sections 2.3(c)(ii) and 3.2 of this
Agreement, in the event that the Participant’s Termination of Employment occurs
(A) as a result of a Qualified Retirement and (B) at least three months after
the Award Date set forth in the Notice of Award relating to this Agreement, then
any Restricted Stock Units granted to the Participant pursuant to this Agreement
that have not previously vested shall not be forfeited pursuant to
Section 2.2(c) and instead, shall continue to remain subject to the performance
requirements and vesting dates under Sections 2.2(a) or 2.2(b), as
applicable, Section 2.3(a) and Section 2.3(b) as if the Participant’s
Termination of Employment had not occurred, as follows:

(A) If the Participant’s Termination of Employment occurs at least three months
but less than twelve months after the Award Date, only a portion of the unvested
target Restricted Stock Units granted pursuant to each Time-Based Award, AFFO
Award or TSR Award shall continue to remain subject to the performance
requirements and vesting dates under the provisions referenced above, and that
number shall be the product of (x) the target number of Restricted Stock Units
granted pursuant to each Time-Based Award, AFFO Award or TSR Award that have not
yet vested multiplied by (y) the number of days that the Participant remained
employed with the Company after the Award Date divided by 365 (or 366 in a leap
year), rounded up to the nearest whole number, and any remaining unvested
Restricted Stock Units shall be forfeited; and

(B) If the Participant’s Termination of Employment occurs at least twelve months
after the Award Date, any portion of the Restricted Stock Units that is not yet
vested shall continue to remain subject to the performance requirements and
vesting dates under the provisions referenced above.

(ii) Notwithstanding the foregoing, (A) in the event that the Participant
breaches any of the provisions of the Restrictive Covenant Agreements, the
Company, in its discretion, may require that (1) any Retirement Vesting
Restricted Stock Units that have not yet vested be immediately forfeited,
(2) any Shares received upon the Settlement of any Retirement Vesting Restricted
Stock Units be returned by the Participant immediately upon the written demand
from the Company and/or (3) that the value realized by the Participant upon the
disposition of any Shares received upon the Settlement of any Retirement Vesting
Restricted Stock Units be returned by the Participant to the Company immediately
upon the written demand from the Company, and (B) in the event that the Company
determines after the Participant’s Termination of Employment that an event
occurred prior to such Termination of Employment that would have permitted the
Company to terminate the Participant’s employment for Cause, the Company, in its
discretion, may require that any Retirement Vesting Restricted Stock Units that
have not yet vested be immediately forfeited.

Section 2.4 Dividend Equivalents

(a) Each Restricted Stock Unit granted pursuant to this Agreement is granted in
tandem with a right to receive a cash payment in an amount equal to the
aggregate amount of dividends paid by the Company for any dividend with a record
date that occurs during the Performance Period that would have been payable to
the Participant had the Participant held a number of shares of Class A Common
Stock on such record date equal to the number of Restricted Stock Units that are
earned and vest in accordance with Section 2.2 (a “Dividend Equivalent”).  Each
Dividend Equivalent shall be subject to the same performance requirements and
vesting conditions as the underlying Restricted Stock Unit.  Each Dividend
Equivalent shall remain outstanding from the Award Date until the earlier of the
applicable vesting date or forfeiture of the underlying Restricted Stock Unit.
 Payment with respect to a vested



8

--------------------------------------------------------------------------------

 

 

Dividend Equivalent shall be made in a single lump sum cash payment reasonably
promptly after the date of any such vesting (and in all events not later than
two and one-half (2-1/2) months after such vesting date), provided that the
exact payment date shall be determined by the Company in its sole discretion
(and the Participant shall not have a right to designate the time of payment).

(b) Dividend Equivalents shall not entitle the Participant to any payments
relating to dividends with a record date that occurs after the earlier of the
payment or forfeiture of the Class A Common Stock underlying such Dividend
Equivalent, and the Participant shall not be entitled to any Dividend Equivalent
payment with respect to any Restricted Stock Unit that is not earned or does not
vest in accordance with Section 2.2.

(c) The Dividend Equivalents and any amounts that may become payable in respect
thereof shall be treated separately from the Restricted Stock Units and the
rights arising in connection therewith for purposes of Section 409(A) of the
Code. 

Article III.

SETTLEMENT OF RESTRICTED STOCK UNITS

Section 3.1 Timing and Manner of Settlement of Restricted Stock Units

(a) Unless and until the Restricted Stock Units become vested and nonforfeitable
in accordance with Section 2.2 or 2.3 of this Agreement, the Participant will
have no right to Settlement of any such Restricted Stock Units.  Vested and
non-forfeitable Restricted Stock Units shall be Settled by the Company (i) with
respect to Restricted Stock Units that become vested and non-forfeitable in
accordance with Sections 2.2,  2.3(a) or 2.3(b) of this Agreement, reasonably
promptly after the date of any such vesting and the determination by the
Committee that any applicable performance target has been met (and in all events
not later than two and one-half (2-1/2) months after such vesting date) or
(ii) with respect to Restricted Stock Units that become vested and
non-forfeitable in accordance with Section 2.3(c) of this Agreement, a date
specified by the Company that shall be within two and one-half (2-1/2) months
after the date on which the Restricted Stock Units otherwise would have vested
pursuant to Sections 2.2(a),  2.3(a) or 2.3(b) if the Participant’s Termination
of Employment had not occurred (the date on which the Shares are Settled
pursuant to clause (i) or (ii) above, the “Settlement Date”).

(b) Such Settlement shall be accomplished by delivering to the Participant (or
his beneficiary in the event of death) either (i) a certificate evidencing a
number of Shares equal to the number of Restricted Stock Units that become
vested and non-forfeitable upon that Settlement Date or (ii) an electronic
issuance evidencing such Shares.  To the extent that the Participant is then
subject to Stock Ownership Guidelines and that such Shares are subject to
transfer restrictions pursuant to such Stock Ownership Guidelines then such
Shares (i) may be issued with a legend indicating that “THE TRANSFERABILITY OF
THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY IS SUBJECT TO
TRANSFERABILITY RESTRICTIONS CONTAINED IN THE SBA COMMUNICATIONS CORPORATION
STOCK OWNERSHIP GUIDELINES” or (ii) if delivered electronically, the Company may
make such provisions as it deems necessary to ensure that each Share is subject
to the same terms and conditions as shares that are represented by a physical
stock certificate.  Neither the Participant nor any of the Participant’s
successors, heirs, assigns or personal representatives shall have any further
rights or interests in any Restricted Stock Units that are so paid.

Section 3.2 Tax Consequences

(a) Except as otherwise specified in Section 3.2(c), upon the occurrence of a
vesting event specified in Sections 2.2 or 2.3 above, the Participant is
responsible for all federal, state, local or foreign income and employment
withholding taxes imposed by reason of the vesting of the Restricted Stock Units
or payment of any Dividend Equivalent.  With respect to any vesting event
specified in Sections 2.2 or 2.3 above, the Participant may elect to pay the
amount of withholding due by either:

(1) on or prior to the vesting date of the Restricted Stock Units, delivering,
by cash or a check, funds equal to the amount of withholding due;



9

--------------------------------------------------------------------------------

 

 

(2) to the extent permissible under Section 409A of the Code, instructing the
Company to withhold a number of shares of Class A Common Stock deliverable upon
the Settlement Date, which have a Fair Market Value on the date of vesting equal
to the amount of withholding due (a “net-settlement” arrangement);

(3) instructing the Company to execute a broker-assisted sale and remittance
program, or “cashless” exercise/sale procedure, acceptable to the Committee
where the amount of withholding due is remitted to the Company; or

(4) on or prior to the vesting date of the Restricted Stock Units, delivering
other shares of Class A Common Stock which have a Fair Market Value on the date
of vesting equal to the amount of withholding due;

subject, in each case, to any limitations imposed by the Company’s Insider
Trading Policy and the U.S. federal securities laws.  With respect to any
vesting pursuant to Section 2.3(a), all withholding shall automatically be made
by the net-settlement arrangement set forth in clause (2) above.

(b) Unless the Participant makes a tax withholding election (i) in the case of a
vesting pursuant to Section 2.2(a), prior to the fifth (5th) business day
preceding the vesting date, (ii) in the case of a vesting pursuant to
Sections 2.2(b),  2.3(b) or 2.3(c), prior to the tenth (10th) day after Company
has notified Participant that the Restricted Stock Units shall vest pursuant to
Sections 2.2(b),  2.3(b) or 2.3(c) (including the date of such vesting), or
(iii) in the case of a vesting pursuant to Section 2.3(a), prior to earlier of
(A) the fifth (5th) business day preceding the vesting date or (B) the tenth
(10th) day after the Company has notified Participant that the Restricted Stock
Units shall vest pursuant to Section 2.3(a), the Company will automatically
satisfy the tax withholding obligation through a “net-settlement” arrangement as
set forth in option (2) above.  Additionally, if the Participant does not
deliver the cash, check or shares set forth in Sections 3.2(a)(1) or (a)(4), or
such cash, check or shares are in an amount less than the full amount of the
withholding due, the Company is authorized to deduct from any amounts payable to
the Participant, either as salary, other compensation, proceeds from the sale,
or otherwise, any taxes required to be withheld with respect to the Restricted
Stock Units.  It is intended that the terms of this award of Restricted Stock
Units will not result in the imposition of any tax liability pursuant to Section
409A of the Code, and this Agreement shall be construed, interpreted, operated,
and administered consistent with that intent.

(c) Notwithstanding the foregoing, in the event that the Participant is or
becomes Retirement Eligible on or after the Award Date set forth in the Notice
of Award relating to this Agreement, any FICA and Medicare taxes required to be
withheld with respect to the Restricted Stock Units upon vesting shall be
promptly paid by the Participant at such times and in such amounts as the
Company shall determine is required under Section 3121(v) of the Code and
applicable Treasury Regulations (and the Company may, but shall not be required
to, elect to apply the “rule of administrative convenience” set forth in
Treasury Regulation Section 31.3121(v)(2)-1(e)(5) for that purpose).  The amount
of the foregoing FICA and Medicare taxes shall be paid by the Participant to the
Company either, in the Company’s sole discretion, (i) in cash within two
business days after the date on which the Company notifies the Participant that
such FICA and Medicare taxes are required to be withheld under Section 3121(v)
of the Code and applicable Treasury Regulations, (ii) through the withholding of
such funds from the Participant’s next payroll payment or (iii) such other
method indicated by the Company in such notice.  If the Participant fails to pay
such taxes when due, then Section 2.3(c)(i) of this Agreement shall not apply
upon the Participant’s Qualified Retirement.

Section 3.3 Consideration to the Company

In consideration of the awarding of the Restricted Stock Units by the Company,
the Participant agrees (i) to render faithful and efficient services to the
Company, with such duties and responsibilities as the Company shall from time to
time prescribe, and (ii) to comply with all Company Agreements to which the
Participant is subject from time to time.  Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue in the employ of
the Company, or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge the Participant at
any time for any reason whatsoever, with or without Cause.



10

--------------------------------------------------------------------------------

 

 

Section 3.4 Forfeiture of Rights

Notwithstanding anything in this Agreement to the contrary, if the Committee
determines, in its sole discretion, that the Participant has violated any
Company Agreement to which the Participant is subject, the Committee may, in its
sole discretion, terminate any or all rights to payments or benefits to which
the Participant is entitled under this Agreement and the Plan.  To the extent
that the Restricted Stock Units are terminated, then any portion of the
Restricted Stock Units that are not vested on such date shall be cancelled.

Section 3.5 Adjustments in Restricted Stock Units

Notwithstanding any other provision of this Agreement, the Committee may make
adjustments with respect to the Restricted Stock Units in accordance with the
provisions of Section 16 of the Plan.

Section 3.6 Conditions to Issuance of Class A Common Stock

The shares of Class A Common Stock deliverable upon the Settlement of the
Restricted Stock Units, or any portion thereof, may be either previously
authorized but unissued shares or issued shares which have then been reacquired
by the Company.  Such shares of Class A Common Stock shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any shares
of stock upon the vesting of the Restricted Stock Units or portion thereof prior
to fulfillment of all of the following conditions:

(a) The admission of such shares of Class A Common Stock to listing on all stock
exchanges on which such class of stock is then listed;

(b) The completion of any registration or other qualification of such shares of
Class A Common Stock under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(d) The lapse of such reasonable period of time following the vesting of the
Restricted Stock Units as the Committee may from time to time establish for
reasons of administrative convenience.

Section 3.7 Rights as Shareholder

The Participant shall have no right to vote or receive dividends or any other
rights as a shareholder of the Company with respect to the Restricted Stock
Units or the shares of Class A Common Stock underlying the Restricted Stock
Units unless and until the Restricted Stock Units become vested and
non-forfeitable and such Shares are delivered to the Participant in accordance
with Section 3.1 of this Agreement.

Section 3.8 Nature of Award

In accepting the Restricted Stock Units, the Participant acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the award of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future award of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded repeatedly in the past;

(c) all decisions with respect to future awards of Restricted Stock Units, if
any, will be at the sole discretion of the Company;



11

--------------------------------------------------------------------------------

 

 

(d) the Participant’s participation in the Plan is voluntary;

(e) the Restricted Stock Units and the Class A Common Stock subject to the
Restricted Stock Units are outside the Participant’s employment contract, if
any, and are not part of, or intended to replace, normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, or
end of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company;

(f) the future value of the underlying Class A Common Stock is unknown and
cannot be predicted with certainty; further, if the Participant receives Class A
Common Stock from the vesting of the Restricted Stock Units, the value of the
Class A Common Stock acquired upon exercise may increase or decrease in value,
even below the exercise price;

(g) neither the Company, nor any of its Affiliates, is responsible for any
foreign exchange fluctuation between local currency and the United States Dollar
that may affect the value of the Restricted Stock Units; and

(h) the Participant has received and read the 10(a) Prospectus under the Plan
pursuant to which the Restricted Stock Units are being offered, which Prospectus
has been uploaded to the System.

Section 3.9 Compliance with Section 409A.

(a) General.  It is the intention of the Company that the benefits and rights to
which the Participant could be entitled pursuant to this Agreement comply with
Section 409A of the Code and the Treasury Regulations and other guidance
promulgated or issued thereunder (“Section 409A”), to the extent that the
requirements of Section 409A are applicable thereto, and the provisions of this
Agreement shall be construed in a manner consistent with that intention.  If the
Company believes, at any time, that any such benefit or right that is subject to
Section 409A does not so comply, the Company may, without the Participant’s
consent, amend the terms of such benefits and rights such that they comply with
Section 409A.

(b) Distributions on Account of Separation from Service.  If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of the Termination of Employment of the
Participant shall be made unless and until the Participant incurs a “separation
from service” within the meaning of Section 409A, and applicable Treasury
Regulations.

(c) 6 Month Delay for Specified Employees.

(i) If the Participant is a “specified employee”, then no payment or benefit
that is payable on account of the Participant’s “separation from service”, as
that term is defined for purposes of Section 409A, shall be made before the date
that is six months after the Participant’s “separation from service” (or, if
earlier, the date of the Participant’s death) if and to the extent that such
payment or benefit constitutes deferred compensation (or may be nonqualified
deferred compensation) under Section 409A and such deferral is required to
comply with the requirements of Section 409A.  Any payment or benefit delayed by
reason of the prior sentence shall be paid out or provided in a single lump sum
at the end of such required delay period in order to catch up to the original
payment schedule. 

(ii) For purposes of this provision, the Participant shall be considered to be a
“specified employee” if, at the time of his or her separation from service, the
Participant is a “key employee”, within the meaning of Section 416(i) of the
Code, of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

(d) No Acceleration of Payments.  Neither the Company nor the Participant,
individually or in  combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with



12

--------------------------------------------------------------------------------

 

 

Section 409A and the provisions of this Agreement, and no amount that is subject
to Section 409A shall be paid prior to the earliest date on which it may be paid
without violating Section 409A.

(e) Treatment of Each Installment as a Separate Payment.  For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Participant is entitled under this Agreement
shall be treated as a separate payment.  In addition, to the extent permissible
under Section 409A, any series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.

(f) No Guaranty of 409A Compliance.  Notwithstanding the foregoing, the Company
does not make any representation to the Participant that the payments or
benefits provided under this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Participant or any beneficiary of
the Participant for any tax, additional tax, interest or penalties that the
Participant or any beneficiary of the Participant may incur in the event that
any provision of this Agreement, or any amendment or modification thereof, or
any other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.

Article IV.

OTHER PROVISIONS

Section 4.1 Administration

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret, amend or revoke any such
rules.  All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons.  No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Restricted Stock Unit.  In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan and this Agreement except with
respect to matters which, under Rule 16b-3 or Section 162(m) of the Code, or any
regulations or rules issued thereunder, are required to be determined in the
sole discretion of the Committee.

Section 4.2 Limitations on Transferability

The Restricted Stock Units shall not be assignable or transferable by the
Participant, other than (i)  by will or the laws of descent and distribution,
(ii) to family members or entities (including trusts) established for the
benefit of the Participant or the Participant’s family members; or (iii) to any
other person to the extent permitted by applicable securities law; provided,
however, that upon maturity of any Restricted Stock Unit transferred for value,
the Company may not issue shares of Class A Common Stock under any Registration
Statement on Form S-8 and the holder of such Restricted Stock Unit will only be
entitled to receive shares of restricted stock that have not been registered
under the Securities Act.  Any Restricted Stock Units assigned or transferred
pursuant to this Section 4.2 shall continue to be subject to the same terms and
conditions as were applicable to the Restricted Stock Units immediately before
the transfer.  Notwithstanding the foregoing, in no event shall any rights
pursuant to this Agreement be assignable or transferable by the Participant if
and to the extent the Committee determines that the Restricted Stock Units are
subject to Section 409A and that such assignment or transfer would result in a
violation of Section 409A.

Section 4.3 Shares to Be Reserved

The Company shall at all times prior to the Settlement Date of the Restricted
Stock Units reserve and keep available such number of shares of Class A Common
Stock as will be sufficient to satisfy the requirements of this Agreement.



13

--------------------------------------------------------------------------------

 

 

Section 4.4 Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of the officer designated as the Administrator
from time to time, and any notice to be given to the Participant shall be
communicated to him (i) via electronic notification on the System, (ii) by
e-mail to the Participant at the Participant’s e-mail address on file with the
Company, or (iii) by mail to the Participant at the Participant’s mailing
address on file with the Company.  By a notice given pursuant to this Section
4.4, either party may hereafter designate a different address for notices to be
given to him.  Any notice which is required to be given to the Participant
shall, if the Participant is then deceased, be given to the Participant’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 4.4.  Any
notice delivered by mail shall be deemed duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, and deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

Section 4.5 Data Privacy Consent

As a condition of the award of the Restricted Stock Units, the Participant
consents to the collection, use and transfer of personal data as described in
this paragraph.  The Participant understands that the Company holds certain
personal information about the Participant, including his or her name, home
address and telephone number, date of birth, social security number, salary,
nationality, job title, any ownership interests or directorships held in the
Company or its Subsidiaries and details of all awards (“Data”).  The Participant
further understands that the Company and its Subsidiaries will transfer Data
among themselves as necessary for the purposes of implementation, administration
and management of the Participant’s participation in the Plan, and that the
Company and any of its Subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan.  The Participant authorizes the Company and its
Subsidiaries to receive, possess, use, retain and transfer such Data as may be
required for the administration of the Plan or the subsequent holding of shares
of Class A Common Stock on the Participant’s behalf, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer to a
broker or other third party with whom the Participant may elect to deposit any
shares of Class A Common Stock acquired under the Plan.  The Participant
understands that the Participant may, at any time, view such Data or require any
necessary amendments to it.

Section 4.6 Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

Section 4.7 Governing Law; Venue

This Agreement shall be administered, interpreted and enforced under the
internal laws of the State of Florida without regard to conflicts of laws
thereof.  Venue in any action arising out of or relating to this Agreement shall
be in federal court in the Southern District of Florida, if federal jurisdiction
exists.  If federal jurisdiction does not exist, venue shall be in state court
in Palm Beach County, Florida.

Section 4.8 Conformity to Securities Laws

The Participant acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including, without limitation, the applicable exemptive
conditions of Rule 16b-3.  Notwithstanding anything herein to the contrary, the
Plan shall be administered, and the Restricted Stock Units are awarded and may
be Settled, only in such a manner as to conform to such laws, rules and
regulations.  To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.



14

--------------------------------------------------------------------------------

 

 

Section 4.9 Amendments

This Agreement and the Plan may be amended without the consent of the
Participant provided that such amendment would not affect in any materially
adverse manner any rights of the Participant under this Agreement.  No amendment
of this Agreement shall, without the consent of the Participant, affect in any
materially adverse manner any rights of the Participant under this Agreement.

15

--------------------------------------------------------------------------------

 

 

﻿

IN WITNESS WHEREOF, the clicking of the “Accept Award” button on the Award
Acceptance Page shall act as the Participant’s electronic signature to this
Agreement and shall result in a contract between the Participant and the Company
as of the date on which the Participant completes such action.  The Participant
agrees and acknowledges that the Participant’s electronic signature indicates
the Participant’s mutual understanding with the Company to the terms of this
Agreement.

﻿



16

--------------------------------------------------------------------------------